  Case 20-05012       Doc 23     Filed 04/20/20 Entered 04/20/20 11:43:30           Desc Main
                                   Document     Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                               )
                                                     )      Chapter 11
HITZ RESTURANT GROUP, LLC,                           )
                                                     )      Case No. 20-B-05012
                      Debtor                         )
                                                     )      Hon. Donald R. Cassling

                                  NOTICE OF OBJECTION

PLEASE TAKE NOTICE that Debtor Hitz Restaurant Group LLC objects to the MOTION TO

ENFORCE DEBTOR-IN-POSSESSION’S OBLIGATION TO PAY POST-PETITION RENT

filed by Kass Management Services, Inc. and South Loop Shops LLC [Doc. #21].

                                                 Respectfully submitted,

                                                 By: /s/ Jonathan D. Golding
                                                 Proposed Attorney for the Debtor


Jonathan D. Golding, Esq. (ARDC# 6299876)
THE GOLDING LAW OFFICES, PC
500 N. Dearborn Street, 2nd Floor
Chicago, IL 60654
Tel: (312) 832-7892
Fax: (312) 755-5720
Email: jgolding@goldinglaw.net

                                CERTIFICATE OF SERVICE

                The undersigned hereby certifies that he caused a copy of the Notice of Objection
to be filed with the Clerk of the U. S. Bankruptcy Court, Northern District of Illinois, using the
CM/ECF filing system on this 20th day of April, 2020, served by ECF to the US Trustee and
registered parties including:

Kass Management Services, Inc. and South Loop Shops LLC
c/o Mario Sullivan mario@johnsonsullivan.com

Patrick S. Layng ustpregion11.es.ecf@usdoj.gov
                                                     By: /s/ Jonathan D. Golding
